DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-12 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, in a New Radio/5G NodeB (gNB),  generating a compact downlink control information (DCI) format that schedules a physical downlink shared channel (PDSCH) comprising a grouped broadcast message including at least one of: a random access response (RAR) message, a paging message, or a system information block (SIB) message, and an indication in an information element of a single cell (SC) multicast control channel (SC-MCCH) change of a next period, corresponding to a plurality of UEs; and reducing a number of monitoring and decoding operations via the compact DCI format by enabling only a subset of Control Channel Element (CCE) aggregation levels, or a reduced number of blind decoding candidates for other aggregation levels than the subset of CCE aggregation levels.
Prior art He et al. (US Publication 2019/0141679 A1) teaches, a C-DCI format can be a compact DCI in order to minimize S-PDCCH overhead in the S-TTI (see paragraph 39), a S-PDCCH search space can be constructed to reduce a number of blind decoding attempts for detecting a UE allocation (see paragraph 27).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY P PATEL/Primary Examiner, Art Unit 2466